DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drel et al. (US 2008/0121092), hereinafter referred to as Drel in view of Forin (US 6,594,701), hereinafter referred to as Forin. 

Referring to claim 1, Drel teaches, as claimed, an apparatus comprising: a first interface to transfer a first stream of data traffic (i.e.-USB host interface 108, see fig. 1); a second interface to transfer a second stream of data traffic and a third stream of data traffic (i.e.-memory interface 106 to transfer data to memory 120/122 and to transfer data from memory 
However, Drel does no teach wherein the second interface is to initiate a transfer of an outbound data stream from one of the second stream of data traffic or the third stream of data traffic based on an available-space credit indicator.
	On the other hand, Forin discloses credit-based method and systems for controlling data flow between a sender and receiver by initiating transfer of outbound data stream based on an available-space credit indicator (col. 3, lines 5-25). 
	Therefore, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Drel so that the second interface is to initiate a transfer of an outbound data stream from one of the second stream of data traffic or the third stream of data traffic based on an available-space credit indicator, as taught 

As to claim 2, the modified Drel innately teaches the apparatus of claim 1, wherein the second interface comprises an enhanced Serial Peripheral Interface (eSPI) interface (page 2, ¶22, lines 28-30). 
 
As to claim 3, the modified Drel teaches the apparatus of claim 1, wherein the first stream of data traffic is an input stream of data traffic (page 1, ¶7, lines 1-7), the second stream of data traffic is an output stream of data traffic (i.e.-transfer data to memory 120 and/or 122, page 1, ¶9, lines 5-10), and the interconnection fabric is to transfer the first stream of data traffic to the second stream of data traffic (i.e.-internal connecting buses, see fig. 1); and wherein the third stream of data traffic is an input stream of data traffic (i.e.-transfer data from memory 120 and/or 122, page 1, ¶9, lines 5-10), the fourth stream of data traffic is an output stream of data traffic (i.e.-digital media files are streamed out to DAC 220/222 via audio subsystem interface 102, page 2, ¶24, lines 3-4), and the interconnection fabric is to transfer the third 

As to claim 4, the modified Drel innately teaches the apparatus of claim 3, wherein a Service Interval (SI) of the second input stream is substantially the same as an SI of the first input stream (page 3, ¶27, lines 8-13). 

As to claim 5, the modified Drel teaches the apparatus of claim 1, wherein the fourth stream of data traffic is an input stream of data traffic i.e.-digital media files are streamed into DAC 220/222 via audio subsystem interface 102, page 2, ¶24, lines 3-4, the third stream of data traffic is an output stream of data traffic (i.e.-transfer data to memory 120 and/or 122, page 1, ¶9, lines 5-10), and the interconnection fabric is to transfer the fourth stream of data traffic to the third stream of data traffic (i.e.-internal connecting buses, see fig. 1); and wherein the second stream of data traffic is an input stream of data traffic (i.e.-transfer data from memory 120 and/or 122, page 1, ¶9, lines 5-10), the first stream of data traffic is an output stream of data traffic, and the interconnection fabric is to transfer the second stream of data traffic to the first stream of data traffic (i.e.-internal connecting buses, see fig. 1). 
claim 7, the modified Drel teaches the apparatus of claim 1, wherein at least one of the first stream of data traffic, the second stream of data traffic, the third stream of data traffic, and the fourth stream of data traffic comprises a stream of audio data (page 1, ¶7). 

As to claims 9-11 and 13-15, the claims are substantially the same as claims 1-5 and 7, hence the rejection of claims 1-5 and 7 is applied accordingly.

As to claims 16, 17, 19 and 20, the claims are substantially the same as claims 1-5 and 7, hence the rejection of claims 1-5 and 7 is applied accordingly.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Drel and Forin, as applied to claims 1, 9 and 16 above, and further in view of Paramasivam et al. (US 9,081,705), hereinafter referred to as Paramasivam. 

As to claim 6, the modified Drel teaches the claimed invention except the limitation of claim 6.
	On the other hand, Paramasivam discloses a method and system configured to support different bus structures comprised 
	Therefore, at the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to further modify the teachings of Drel so that the first interface comprises: an eXtensible Host Controller Interface (xHCI) interface, as taught by Paramasivam. The motivation for doing so would have been to provide a method for reliable detection of device connection over multiple interfaces and their enumeration thereof. 

As to claim 12, the claim is substantially the same as claim 6, hence the rejection of claim 6 is applied accordingly.

As to claim 18, the claim is substantially the same as claim 6, hence the rejection of claim 6 is applied accordingly.

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant's arguments filed on 10/09/2020 have been fully considered but they are not deemed to be persuasive.

Applicants argued:
The Office Action contends that Drel discloses “internal connecting buses, see fig. 1) which is same as an interconnection fabric coupled to the first interface, the second interface, and the third interface. That is not the case in fig. 1 of Drel relied upon by the Office Action. In Fig. 1 of Drel, the alleged second interface 106 is not coupled to the alleged first interface 108 and the alleged third interface 102 via any one fabric. There is no suggestion in Drel that the alleged external memory interface 106 is connected to both the audio system 102 and the USB Host 108 via an interconnect fabric.
The Examiner disagrees with the above statement. Drel discloses the second interface 106 coupled to the first interface 108 and the third interface 102 via an interconnect fabric as shown in detail in figure 2. Please see the second interface 106 that couples the SDRAM 206/Flash 208, interconnected to the first interface 108 that couples the USB mass storage devices 124/126,   and further interconnected to the third interface 102 that couples DAC 220/222 via an interconnect fabric as shown in fig. 2.

Applicants argued:
Forin does not disclose an interconnection fabric coupled to the first interface, the second interface, and the third interface as recited in claim 1. Further, the alleged credit list between a sender and receiver in Forin does not means that Forin initiates a transfer of an outbound data stream from one of the second stream of data traffic or the third stream of data traffic based on an available-space credit indicator. There is allegedly no logic shown in Forin that decides to transfer outbound data stream from two possible data traffic based available-space credit indicator. Therefore, claim 1 is not obvious by the cited references. “If an independent claim is nonobvious under 35 U.S.C. 103, then anv claim depending therefrom is nonobvious.”
The Examiner disagrees with the above statement. Forin discloses the general concept of credit-based method and systems for controlling data flow between a sender and a receiver by initiating transfer of outbound data stream based on an available-space credit indicator (col. 3, lines 5-25). Bearing this in mind, the combination of Drel and Forin would suggest the claimed feature, wherein the second interface is to initiate a transfer of an outbound data stream from one of the second stream of data traffic or the third stream of data traffic based on an available-space credit indicator, as discussed in the claim rejection above.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIAS MAMO/
Primary Examiner, Art Unit 2184